On March 14,2007, the defendant was sentenced as follows: Counts I. II & III: Twenty (20) years in the Montana State Prison, with ten (10) years suspended on each count, to be served concurrently to each other, for the offenses of Counts I. II & II: Incest, felonies. The Defendant shall not be eligible for parole consideration until he successfully completes Phase I and Phase II of the Montana State Prison sex offender treatment program. This would include the Intensive Treatment Unit.
Done in open Court this 2nd day of August, 2007.
DATED this 14th day of August, 2007.
On August 2, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time without an attorney present. Chairman, Hon. Randal Spaulding informed the defendant that the counsel of record, Ben Krakowka, would be notified by the Sentence Review Division to appear and represent him at his sentence review hearing.
Therefore, it is the decision of the Sentence Review Division that the application for review of sentence shall be continued to November 2, 2007.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.